     Case 4:20-cv-02001 Document 23 Filed on 11/25/20 in TXSD Page 1 of 6
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                        November 25, 2020
UNITED STATES DISTRICT COURT                    SOUTHERN DISTRICT OFDavid
                                                                     TEXASJ. Bradley, Clerk




Brier Q. Wilson, et al.,                §
      Plaintiffs,                       §
                                        §
v.                                      §        Civil Action H-20-2001
                                        §
Texas Force Security Agency, et al.,    §
      Defendants.                       §

                      Report and Recommendation
             Brier Q. Wilson and Johnny Garcia have moved to conditionally
      certify a class of workers in this action for unpaid compensation.
      (D.E. 18.) The court recommends that the motion be granted.
      1. Background and Procedural Posture
             Brier Q. Wilson and Johnny Garcia filed this suit on
      June 8, 2020, individually and on behalf of all others similarly
      situated, seeking recovery of unpaid overtime wages. According to the
      live complaint, Texas Force Security Agency (Texas Force) failed to
      pay overtime compensation to hourly employees as required under
      the Fair Labor Standards Act (FLSA). Plaintiffs allege that Ramiro
      Ramirez and Nina Acuna are liable as the owners of Texas Force.
             On October 16, 2020, Plaintiffs moved to conditionally certify
      and send notice to:

             All hourly paid security officers who worked for Texas
             Force Security Agency within the last three years and
             continuing through the date on which final judgment
             is entered in this action.

      Included with Plaintiffs’ motion are four declarations, records of
      employment from the Texas Department of Public Safety, and
      proposed notice and consent forms. (D.E. 18-1 – 18-6.)
            Plaintiffs seek conditional certification and approval of the
      proposed notice forms. They also ask the court to order Texas Force
Case 4:20-cv-02001 Document 23 Filed on 11/25/20 in TXSD Page 2 of 6


 to provide them with the contact information of putative class
 members.
 2. Objections
        Texas Force objects to Wilson’s declaration because it is
 unsigned and to the Texas Department of Public Safety employment
 list because it is not limited to the relevant three-year time frame. In
 their reply, Plaintiffs attached the signed declaration. Plaintiffs also
 explained that the scope of the employment list would be narrowed if
 Texas Force turned over a list of putative class members as requested.
 Due to the leniency afforded at this stage in proceedings, plaintiffs are
 not required to present evidence in a form that would be admissible
 at trial. Lee v. Metrocare Servs., 980 F. Supp. 2d 754, 761 (N.D. Tex.
 2013) (collecting cases). The court finds the presented documents to
 be acceptable at this step. Texas Force’s objections are denied.
 3. Legal Standard
        The FLSA requires covered employers to pay employees
 overtime for any workweeks longer than forty hours. 29 U.S.C.
 § 207(a). Under the FLSA, employees can sue employers violating
 FLSA regulations both individually and on behalf of “other employees
 similarly situated.” 29 U.S.C. § 216(b). These similarly-situated
 individuals have the option to join the collective action. Sandoz v.
 Cingular Wireless LLC, 553 F.3d 913, 919 (5th Cir. 2008).
        District courts have discretion to send notice to potential opt-in
 plaintiffs and many courts analyze the certification process using what
 is commonly known as the “Lusardi” method. In re JPMorgan Chase
 & Co., 916 F.3d 494, 500 & n.9 (5th Cir. 2019) (citing Lusardi v. Xerox
 Corp., 118 F.R.D. 351 (D.N.J. 1987)). Under Lusardi, the district court
 first determines whether individuals are similarly situated at the
 notice stage, generally based only on pleadings and affidavits. Mooney
 v. Aramco Servs. Co., 54 F.3d 1207, 1213–14 (5th Cir. 1995). This
 “fairly lenient standard . . . typically results in ‘conditional
 certification’ of a representative class.” Id. at 1214. The Lusardi
 approach later requires a second determination upon a defendant’s
 motion to decertify the class after discovery is complete. Id.
                                    2
Case 4:20-cv-02001 Document 23 Filed on 11/25/20 in TXSD Page 3 of 6


 4. Analysis
        Texas Force argues that Plaintiffs have not presented a
 legitimate claim because the FLSA’s overtime requirements do not
 apply to the company and Defendant Nina Acuna is not a responsible
 party. The court need not consider these arguments. At this first
 Lusardi stage, the court does not review the underlying merits of the
 complaint. Walker v. Honghua America, LLC, 870 F. Supp. 2d 462,
 465 (S.D. Tex. 2012); see McKnight v. D. Houston, Inc., 756 F. Supp.
 2d 794, 802 (S.D. Tex. 2010) (excluding factual disputes and
 credibility determinations from the conditional certification analysis).
 The court instead considers whether conditional certification of
 Plaintiffs’ claims would reduce litigation costs and promote judicial
 efficiency. Walker, 870 F. Supp. 2d at 466.
        To obtain conditional certification, “a plaintiff must make a
 minimal showing that: (1) there is a reasonable basis for crediting the
 assertion that aggrieved individuals exist; (2) those aggrieved
 individuals are similarly situated to the plaintiff in relevant respects
 given the claims and defenses asserted; and (3) those individuals want
 to opt in to the lawsuit.” McKnight, 756 F. Supp. 2d at 801. The
 “determination centers on whether a factual nexus exists between the
 proposed members of the class such that the grouping promotes
 judicial efficiency.” Loy v. Rehab Synergies, LLC, 366 F. Supp. 3d
 847, 853 (S.D. Tex. 2019).
       A. Existence of Aggrieved Individuals
        “Under this first element, the plaintiffs need only show that it is
 reasonable to believe that there are other aggrieved employees who
 were subject to an allegedly unlawful policy or plan.” Heeg v. Adams
 Harris, Inc., 907 F. Supp. 2d 856, 862 (S.D. Tex. 2012). Both Wilson
 and Garcia declared that they regularly worked over sixty hours per
 week but were never paid overtime compensation. (D.E. 18-1 ¶¶ 8–9;
 D.E. 18-2 ¶¶ 8–9.) Employment records from the Texas Department
 of Public Safety show over 100 individuals that worked as security
 officers for Texas Force. (D.E. 18-3.) Although the records do not
 provide employment dates, they do show at least three other security
 officers, in addition to Wilson and Garcia, that worked for Texas Force
                                     3
Case 4:20-cv-02001 Document 23 Filed on 11/25/20 in TXSD Page 4 of 6


 within the past three years. Id. at 5, 8. Texas Force’s office manager
 declared that the company informs each new employee that they are
 not entitled to overtime. (D.E. 21-1 ¶ 7.) Because it is reasonable to
 believe that Texas Force’s security officers are subject to the same
 compensation policy, Plaintiffs have shown that other aggrieved
 individuals exist.
       B. Similarly Situated to Plaintiff
        To establish the second element, “the class representative must
 be similarly situated in terms of job requirements and similarly
 situated in terms of payment provisions.” Walker, 870 F. Supp. 2d at
 468 (quoting Ryan v. Staff Care, 497 F. Supp. 2d 820, 825 (N.D. Tex.
 2007)); McKnight, 756 F. Supp. 2d at 803–04 (collecting cases).
 Potential class members should be similarly situated in terms of job
 requirements and payment provisions but need not be identical.
 Heeg, 907 F. Supp. 2d at 862.
        The parties agree that all employees were denied overtime
 compensation. Wilson declared that Texas Force assigned him to
 patrol a Houston store and to document any unusual activities.
 (D.E. 18-1 ¶ 7.) Although he regularly worked over eighty hours per
 week, Texas Force never paid him overtime compensation. Id. ¶¶ 8–
 9. Copies of Wilson’s paychecks show that Texas Force instead paid
 him a flat hourly rate, even when he worked over 168 hours in a two-
 week period. Id. at 11, 12. Garcia declared that Texas Force assigned
 him to patrol a Houston apartment complex and to document any
 unusual activities. (D.E. 18-2 ¶ 7.) He also declared that he regularly
 worked over sixty hours per week and never received overtime pay. Id.
 ¶¶ 8–9. In a similar 2013 lawsuit against Texas Force, two other
 security officers declared that they regularly worked over sixty hours
 per week without receiving overtime compensation. (D.E. 18-4 at 1
 ¶ 3, 2 ¶¶ 3–5.) These declarations are evidence that security officers
 are similarly situated to Plaintiffs.
       C. Desire to Opt-in
      Courts in this district are split on whether the plaintiff must
 show the existence of others who desire to opt-in. Compare
 McKnight, 756 F. Supp. 2d at 805 (analyzing the third element), with
                                   4
Case 4:20-cv-02001 Document 23 Filed on 11/25/20 in TXSD Page 5 of 6


 Jones v. Cretic Energy Servs., LLC, 149 F. Supp. 3d 761, 768 (S.D.
 Tex. 2015) (determining the analysis is not required). Prior cases
 before this court have not raised the desire to opt-in as an issue. The
 same is true in this case. The court declines to weigh in on this legal
 issue because it has not been raised or briefed by either party.
        Texas Force does not address directly any of the conditional
 certification factors. Instead, the company makes only misplaced
 merits-based arguments. Under the lenient standard afforded at the
 notice stage, Plaintiffs have shown that conditional certification
 would promote judicial efficiency. The court therefore recommends
 that conditional certification be granted.
 5. Conclusion
       The court recommends that Plaintiffs’ motion to certify be
 granted as to:

        All hourly-paid security officers who worked for Texas
        Force Security Agency within the last three years, and
        who were not paid at least time and one-half for hours
        worked in excess of forty in a workweek.

        The parties are ordered to confer about the proposed notice and
 consent forms and submit agreed forms to the court by December 4,
 2020. If there is disagreement about the forms, the parties shall file a
 joint status report by December 4, 2020, explaining the disagreement.
 The court will set a hearing.
        Texas Force is ordered to produce the names, mail and email
 addresses, and dates of employment of potential class members
 within ten days of certification by the District Judge.




                                    5
Case 4:20-cv-02001 Document 23 Filed on 11/25/20 in TXSD Page 6 of 6
